Title: Mercy Otis Warren to Abigail Adams, 9 August 1774
From: Warren, Mercy Otis
To: Adams, Abigail


     
      Plimouth August 9th 1774
     
     I Returned yesterday from a Visit to my Venerable Father, and on our arival at our own Habitation we met the tidings that the Royal signet was affixed to those acts which are designed to perpetuate the thraldom of America: and perticulerly the Massachusets.
     I think the appointment of the new counsel is the last comic scene we shall see Exhibite’d in the state Farce which has for several years been playing off. I fear the Tragic part of the Drama will hastely Ensue, and that Nothing but the Blood of the Virtuous Citizens Can repurchase the Rights of Nature, unjustly torn from us by the united arms of treachery and Violence. Every Circumstance Contributes to Lead this people to Look with more impatient Expectation for the result of the approaching Congress. The persons Deputed to that purpose have an important part to act, a part on which depends in a great measure the Future Fredom and Happiness of a Wide Extended Empire. Mr. Adams has justly Compared them to the Amphyctiones of Grece, and as their work is not less arduous, may they aquit themselves in such a manner as that their Names may stand as high on the Records of Fame as those of any of that Respected Body. May they be Endowd with Virtue and judgment, Wisely to deliberate and Resolve, and Fortitude and Vigour to Execute whatever may be thought Necessary to Reestablish the Welfare and Tranquility of their much injured Country.
     
     Tell Mr. Adams that my best Wishes will Attend him through his journey both as A Friend and as a patriot. May he return with satisfaction to himself and the applauses of his Constituants.
     I hope they will have no uncommon Dificulties to surmount, or Hostile Movments to impede them, but if the Locrians should interrupt them, tell him I hope they will beware that no future annals may say they Chose an ambitious Philip for their Leader, who subverted the Noble order of the American Amphyctiones: and Built up a Monarchy on the Ruins of the Happy institution.
     I never doubted but my Friend Mrs. Adams Would Virtuously adhere to the queen street agrement. As to myself since I left the City the Dishable of External appearance has Comported with the solicitude of Mind I feel for the Calamities of my Country, and shall I own to you that the Woman and the Mother daily arouse my fears and fill my Heart with anxious Concern for the decission of the Mighty Controversy between Great Britain and the Colonies. For if the sword must finally terminate the dispute besides the feelings of Humanity for the Complicated distress of the Comunity: no one has at stake a larger share of Domestic Felicity than myself. For not to mention my fears for him with whom I am most tenderly Connected: Methinks I see no Less than five sons who must Buckle on the Harness And perhaps fall a sacrifice to the Manes of Liberty Ere she again revives and spreads her Chearful Banner over this part of the Globe. But I quit the painful Revire and desire to Leave all my Cares in his Hand who wills the universal Happiness of his Creatures, and who I trust if we Look to him in the Manner we ought will, while he secures the Welfare of the upright individual, Restore to the society our judges as at the first and our Councelers as at the beginning.
     I will add no more to this lengththy Epistle but an Enquiry whether you know the Reason why I hear not from my amiable Friend Miss Smith. My Love to her Concludes from yours unfeignedly,
     
      Mercy Warren
     
     
     
      August 15.
     
     When the above was wrote I Expected a ready conveyance, nor did I know that the Gentlemen of the Congress proposed seting out so Early, but doubt not it is best. If you and Miss Betsey would make a Visit in the absence of Mr. Adams you would Give great pleasure to your Plimouth Friends.
    